IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

WILLIAM A. PARRISH, JR,

Petitioner, Case No. 3:16-cv-486

- vs - District Judge Walter H. Rice
Magistrate Judge Michael R. Merz

WARDEN, Marion Correctional Institution,

Respondent.

AMENDED ORDER ADOPTING SUPPLEMENTAL REPORT AND
RECOMMENDATIONS

 

The Court has reviewed the Supplemental Report and Reoommendations of United States
Magistrate Judge Michael R. Merz (ECF No. 65), to whom this case was referred pursuant to 28
U.S.C. § 636(b), and noting that no objections have been filed thereto and that the time for filing
such objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Supplemental Report
and Recommendations.

Accordingly, it is ORDERED that Petitioner’s Motion for Relief from Judgment (ECF
No. 58) is DEN[ED. Because reasonable jurists would not disagree with this conclusion,
Petitioner should be denied a certificate of appealability and the Court should certify to the Sixth
Circuit that any appeal would be objectively frivolous and therefore should not be permitted to

proceed in forma pauperis.

Decemberri\\ , 2018. UL`,,\.§\-:
Walter H. Rice
United States Disirict Judge

